This was a case of alimony. A deposition being offered by the libellant which had been given before-Ayer, Esq. it was proved by the -respondent that this magistrate had on a prior occasion, during the pendency of this cause, acted as the attorney cjf the libellant at the taking of other depositions before another magistrate, and that he had also been a witness for the libellant-at the trial of the libel,
The Court hereupon rejected the deposition, observing that it was evident from these facts that he was not free from bias in the cause, and therefore not a suitable person to take the testik pony of witnesses,.